1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   GUILLERMO TRUJILLO CRUZ,                        )   Case No. 1:19-cv-01016-AWI-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS, AND DIRECTING
                                                     )   PLAINTIFF TO PAY THE $400.00 FILING FEE
14                                                   )   WITHIN THIRTY DAYS OR THE ACTION WILL
     M. CHAPPUIS,
                                                     )   BE DISMISSED
15                    Defendant.                     )
                                                     )   [ECF Nos. 3, 4, 6, 12]
16                                                   )

17          Plaintiff Guillermo Trujillo Cruz is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19          On August 14, 2019, the Magistrate Judge issued Findings and Recommendations

20   recommending that Plaintiff’s application to proceed in forma pauperis be denied because he has

21   suffered three or more strikes under 28 U.S.C. § 1915(g), and Plaintiff be required to pay the $400.00

22   filing fee in full. (ECF No. 5.) The Findings and Recommendations were served on Plaintiff and

23   contained notice that objections were to be filed within fourteen (14) days. (Id.)

24          Plaintiff filed objections on September 10, 2019. (ECF No. 9.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

26   novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections,
27   the Court finds the Findings and Recommendations to be supported by the record and by proper

28   analysis.

                                                         1
1           Accordingly, it is HEREBY ORDERED that:

2           1.     The Findings and Recommendations issued August 14, 2019, are adopted in full;

3           2.     Plaintiff’s applications to proceed in forma pauperis [ECF Nos. 3, 4, 121] are denied;

4           3.     Within thirty (30) days from the date of service of this order, Plaintiff must pay the

5                  $400.00 filing fee in full; and

6           4.     The failure to pay the filing fee in full will result in dismissal of the action.

7
8
9    IT IS SO ORDERED.

10   Dated: December 20, 2019
                                                  SENIOR DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     1
       The Magistrate Judge’s Findings and Recommendation addressed only Plaintiff’s first [ECF No. 3]
26   and second [ECF No. 4] motion to proceed in forma pauperis, but not the third motion to proceed in
     forma pauperis [ECF No. 12], which was filed by Plaintiff after the Magistrate Judge issued the
27   Findings and Recommendation. The Magistrate Judge’s analysis in the Findings and
     Recommendation apply equally to Plaintiff’s third motion to proceed in forma pauperis, and on that
28   basis the third motion to proceed in forma pauperis is denied.
                                                         2
